631 F.3d 581 (2011)
Keven A. McKENNA, Plaintiff, Appellant,
v.
Sandra POWELL, in her representative capacity; George Healy, in his representative capacity, Defendants, Appellees.
No. 10-1820.
United States Court of Appeals, First Circuit.
Heard January 3, 2011.
Decided January 27, 2011.
*582 Keven A. McKenna pro se, with whom Keven A. McKenna, P.C. was on brief.
Michael W. Field, Special Assistant Attorney General, for appellees.
Before TORRUELLA, STAHL and HOWARD, Circuit Judges.
PER CURIAM.
Plaintiff Keven McKenna appeals from an order dismissing his federal court action under the so-called Younger doctrine. See Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971) (requiring district courts to stay or dismiss a federal action in favor of continued prosecution of related state litigation). Defendants Sandra Powell, director of the Rhode Island Department of Labor and Training, and George Healy, chief judge of the Rhode Island Workers Compensation Court, contend that dismissal was required in light of ongoing state judicial proceedings.
Having read the briefs and record with care, we think this case is a paradigm for Younger abstention. We see no reason to expand upon the magistrate judge's thoughtful report and recommendation, McKenna v. Powell, No. 10-017, 2010 WL 2474037 (D.R.I. Apr. 28, 2010), subsequently adopted by the district court, McKenna v. Powell, No. 10-017, 2010 WL 2346619 (D.R.I. June 9, 2010). See, e.g., Mir-Yepez v. Banco Popular de P.R., 560 F.3d 14, 15 (1st Cir.2009) ("We consistently have espoused the view that when a lower court accurately takes the measure of a case, applies the correct legal rules, and articulates a convincing rationale, `an appellate court should refrain from writing at length to no other end than to hear its own words resonate.'" (quoting Lawton v. State Mut. Life Assur. Co. of Am., 101 F.3d 218, 220 (1st Cir.1996))). Accordingly, we summarily affirm the judgment below. See 1st Cir. Loc. R. 27.0(c).
Affirmed.